                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                        )
                                              )         Case No. 17-17361- (AIH)
         Richard M. Osborne                   )
                                              )         Chapter 11
                                              )
                        Debtor                )         Judge Arthur I. Harris


    Objection to Amended First and Final Interim Application of Leslie E. Wargo, Esq.
             for Approval of Compensation and Reimbursement of Expenses
                      as Special Counsel for Debtor in Possession

         Daniel M. McDermott, United States Trustee for Region 9, pursuant to his

administrative responsibilities, has reviewed the Amended First and Final Interim Application of

Leslie E. Wargo, Esq. for Approval of Compensation and Reimbursement of Expenses

as Special Counsel for Debtor in Possession (“Application”) and has the following objections to

the Applications.

         1. This Court has jurisdiction to hear the above-captioned Motion.

         2. Pursuant to 28 U.S.C. §586, the United States Trustee is charged with the supervision

and administration of all cases commenced under Chapter 11, Title 11, United States Code.

This duty is part of the United States Trustee’s overarching responsibility to enforce the

bankruptcy laws as written by Congress and interpreted by the courts. See United States Trustee

v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994)

(noting that United States Trustee has “public interest standing” under 11 U.S.C. §307, which

goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.),



                                                  1




17-17361-aih        Doc 574   FILED 08/20/19          ENTERED 08/20/19 17:45:17        Page 1 of 5
898 F.2d 498, 500 (6th Cir. 1990). Pursuant to 11 U.S.C. §307, the United States Trustee has

standing to be heard on any issue pending before this Court.

       3. On December 17, 2017, Richard M. Osborne (“Debtor”) filed a voluntary petition for

relief under Chapter 11 of Title 11 of the United States Code. On July 3, 2019, the case was

converted to a case under chapter 7 of the Bankruptcy Code and Kari B. Coniglio was appointed

as chapter 7 trustee (“Trustee”).

       4. 11 U.S.C. §330 states after notice and a hearing, the court may award to a

professional reasonable compensation for actual, necessary services rendered and reimbursement

for actual and necessary expenses. The United States Trustee believes payment of the fees and

expenses requested in the Application is premature at this time.

       5. Timing of payment: The Application requests allowance of fees in the amount of

$46,200.00 and expenses of $1,092.36 as an administrative expenses against the estate to be

immediately paid by the Chapter 7 Trustee. The United States Trustee objects to the immediate

payment of any chapter 11 administrative expenses. Typically in a converted chapter 7 case,

claims are paid after administration of all assets by the Trustee; approval of the Trustee’s Final

Report; and paid consistent with the priority distribution scheme established by the Bankruptcy

Code under 11 U.S.C. §726. Section 726 allows for chapter 11 administrative expenses to be

paid after chapter 7 administrative expenses are paid. Since it is unknown at the time what the

chapter 7 administrative expenses will be or that there will be sufficient funds to pay all chapter

7 administrative expenses, it would be premature to pay any chapter 11 administrative expense

and would be inconsistent with section 726.




                                                 2




17-17361-aih     Doc 574      FILED 08/20/19         ENTERED 08/20/19 17:45:17          Page 2 of 5
       WHEREFORE, the United States Trustee respectfully requests the Court consider the

above objections and enter an Order consistent with this Objection and for such other relief as

this Court deems appropriate.

                                                      Respectfully submitted,

                                                      DANIEL M. MCDERMOTT
                                                      United States Trustee, Region 9

                                               by: /s/ Maria D. Giannirakis
                                                   Maria D. Giannirakis (#0038220)
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Office of the U.S. Trustee
                                                   H. M. Metzenbaum U.S. Courthouse
                                                   201 Superior Avenue East, Suite 441
                                                   Cleveland, Ohio 44114-1240
                                                   (216) 522-7800, ext. 222
                                                   (216) 522-7193 (facsimile)
                                                   maria.d.giannirakis@usdoj.gov




                                                3




17-17361-aih     Doc 574     FILED 08/20/19         ENTERED 08/20/19 17:45:17           Page 3 of 5
                                     Certificate of Service

    I certify that on August 20, 2019, a true and correct copy of Objection to Fee Application was
served: Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

      Gregory P. Amend         gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer       alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov; angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain       rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker        abakerlaw@sbcglobal.net,
       adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes       abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr      rbarr@koehler.law, rbarr@koehler.law
      David T. Brady       DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      LeAnn E. Covey        bknotice@clunkhoose.com
      Richard W. DiBella        rdibella@dgmblaw.com
      Stephen R. Franks       amps@manleydeas.com
      Stephen John Futterer        sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Melody Dugic Gazda           mgazda@hendersoncovington.com
      Heather E. Heberlein        hheberlein@bdblaw.com, vgum@bdblaw.com
      Dennis J. Kaselak       dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym        bk@hhkwlaw.com
      Jerry R. Krzys     jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney           mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick            bankruptcy@kamancus.com
      Kelly Neal     kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann          dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer        timothy.palmer@bipc.com, donna.curcio@bipc.com
      Tricia L. Pycraft     tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler       kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      John J. Rutter    jrutter@ralaw.com
      Frederic P. Schwieg        fschwieg@schwieglaw.com
      Michael J. Sikora       msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn       nsinn@bdblaw.com, grichards@bdblaw.com
      Rachel L. Steinlage       rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas        rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com

                                                4




17-17361-aih     Doc 574     FILED 08/20/19         ENTERED 08/20/19 17:45:17        Page 4 of 5
      Andrew M. Tomko        atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole    toole@buckleyking.com, young@buckleyking.com;
       toolejr82560@notify.bestcase.com
      United States Trustee    (Registered address)@usdoj.gov
      Michael S. Tucker      mtucker@ulmer.com
      Phyllis A. Ulrich    bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo     Leslie@Wargo-Law.com
      Scott R. Belhorn ust35    Scott.R.Belhorn@usdoj.gov




                                                        /s/Maria D. Giannirakis
                                                        Maria D. Giannirakis (0038220)
                                                        U.S. Department of Justice
                                                        Office of the U.S. Trustee
                                                        H.M. Metzenbaum U.S. Courthouse
                                                        201 E. Superior Ave., Ste. 441
                                                        Cleveland, Ohio 44114-1240
                                                        (216) 522-7800, ext. 222
                                                        maria.d.giannirakis@usdoj.gov




                                            5




17-17361-aih   Doc 574     FILED 08/20/19       ENTERED 08/20/19 17:45:17      Page 5 of 5
